IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BRUCE REESER,                               §
                                              §   No. 164, 2018
        Respondent Below,                     §
        Appellant,                            §
                                              §
        v.                                    §   Court Below—Family Court
                                              §   of the State of Delaware
  JASMINE OPHELIA, TODD                       §
  GONSER, and DIVISION OF                     §   File Nos. CK17-04022,
  FAMILY SERVICES,                            §   CK16-01241 and CK14-02905
                                              §   Pet. Nos. 17-36415, 16-03960
        Petitioners Below,                    §   and 14-32887
        Appellees.                            §

                          Submitted: July 20, 2018
                            Decided: July 24, 2018

                                     ORDER

      It appears to the Court that, on July 5, 2018, the Chief Deputy Clerk issued a

notice to the appellant to show cause why this appeal should not be dismissed for his

failure to diligently prosecute the appeal by not filing his opening brief and appendix

in this matter. The appellant has failed to respond to the notice to show cause within

the required ten-day period; therefore, dismissal of this action is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Leo E. Strine, Jr.
                                 Chief Justice